
	
		II
		110th CONGRESS
		1st Session
		S. 1910
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2007
			Mr. Reed (for himself,
			 Ms. Snowe, Mr.
			 Kerry, and Mr. Kennedy)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  that amounts derived from Federal grants and State matching funds in connection
		  with revolving funds established in accordance with the Federal Water Pollution
		  Control Act and the Safe Drinking Water Act will not be treated as proceeds or
		  replacement proceeds for purposes of section 148 of such Code.
	
	
		1.Treatment of Federal grants
			 and State matching funds in connection with revolving funds established in
			 accordance with Federal Water Pollution Control Act and Safe Drinking Water
			 Act
			(a)In
			 generalSection 148(a) of the
			 Internal Revenue Code of 1986 (defining arbitrage bond) is amended by adding at
			 the end the following new sentence: For purposes of determining whether
			 a bond is an arbitrage bond under this section, any amount derived
			 from an investment of any Federal grant or related State match made in
			 connection with any revolving fund established in accordance with title VI of
			 the Federal Water Pollution Control Act or section 1452 of the Safe Drinking
			 Water Act (or subsequent reauthorizations of such Acts) shall not be taken into
			 account..
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 obligations issued or outstanding after the date of the enactment of this Act,
			 but only with respect to amounts earned on outstanding obligations after such
			 date of enactment.
			
